Citation Nr: 0900658	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  97-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as consequent to pneumonia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1952.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 1997, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  

This issue was remanded for additional development in 
September 2004.  After the case was returned, the Board 
denied the claim in November 2006.  The veteran appealed this 
decision and in August 2008 the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
Remand and remanded the case to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has a respiratory disorder as a 
result of his active military service in the United States 
Army.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In this case, the Board is of the opinion 
that the record is now such that a medical examination should 
be provided and an opinion addressing etiology should be 
obtained.    

The veteran has submitted evidence of current persistent or 
recurrent symptoms of a respiratory disorder, as well as 
evidence of relevant complaints during service.  He contends 
that a present respiratory disorder is related to the past 
complaints as he has had symptoms since service.  As such, 
the Board finds that a VA examination to determine the nature 
and etiology of any current respiratory disorder is in order.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Specific instructions to the examiner are set out below.     

It is noted that the veteran was treated for pneumonia during 
his period of service.  Subsequent studies of many years fail 
to reveal clinical evidence of significant chest pathology.  
Appellant has contended that in the years after service he 
continued to have breathing problems, with some subsequent 
treatment for pneumonia.  

Turning to another matter, the day before the Board issued 
its decision denying this claim (that was vacated by the 
Court) the RO received a statement from the veteran 
requesting to appear personally before the Board at a local 
VA office.  This document was not on file at the time the 
Board decision was entered.  On remand, the veteran should be 
asked whether he still desires to have such a hearing and 
afforded an opportunity to have that hearing if desired.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain, 
if possible, whether there is a continuing 
respiratory disorder, claimed as a 
consequent of pneumonia, that can be 
related to service.  The claims folder 
should be made available to the examiner 
for review.  The examiner should 
specifically identify if there is evidence 
of a current respiratory disorder, and if 
so, an opinion as to etiology is 
requested.  Specifically, if a respiratory 
disorder is diagnosed, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (e.g., 50 
percent or greater chance) due to events 
in service.  A discussion of the medical 
principles used in reaching the conclusion 
should be set out.  

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

3.  Thereafter, if the claim is not 
granted, the appellant should be contacted 
to ascertain if he still wants a hearing 
before a Member of the Board.  If so, it 
should be ascertained whether he desires a 
hearing at the VA Central Office, a Travel 
Board hearing at the RO, or a 
Videoconference hearing at the RO with the 
Board Member at the VA Central Office.  
Once determined, arrangements to schedule 
the appropriate hearing should be 
undertaken in accordance with applicable 
procedures.  If appellant no longer 
desires a hearing, he should so indicate 
to the RO in writing so that timely 
adjudication of the appeal might continue.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


